Citation Nr: 1646673	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-48 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an extension of a temporary total rating following left knee surgery beyond April 1, 2010, under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from September 1981 to September 1984, the United States Navy from September 1985 to September 1989, and the United States Coast Guard from December 1989 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In April 2014, the Board remanded the claim for further development.

Since the issuance of the April 2016 supplemental statement of the case (SSOC), additional evidence has been associated with the record.  However, in April 2016 the Veteran waived his right to have such evidence reviewed in the first instance by the RO.  

In April 2014, the Board referred the matter of entitlement to a higher disability rating for the service-connected left knee disability.  The claim has still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

The January 14, 2010, surgery did not necessitate convalescence beyond April 1, 2010.


CONCLUSION OF LAW

The criteria for entitlement to an extension of a total disability evaluation based on the need for convalescence for the Veteran's service-connected left knee surgery beyond April 1, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total rating will be granted following hospital discharge, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release, if the hospital treatment of the service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  Following the temporary total disability rating, the disability will be rated by the appropriate schedular evaluation.  38 C.F.R. § 4.30 (2015).

A total rating may be extended as follows: (1) extensions of 1, 2, or 3 months may be made beyond the initial 3 months under all three provisions identified above; and (2) extensions of 1 or more months up to 6 months beyond the initial 6-month period may be made under only the "surgery with severe postoperative residuals" and "immobilization by cast" provisions.  See 38 C.F.R. § 4.30 (b).  

The Court has held that convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury," and recovery is "the act of regaining or returning toward a normal or healthy state."  See Felden v. West, 11 Vet. App. 427, 430 (1998).  The Felden Court additionally held that a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under 38 C.F.R. § 4.30.

In an August 2003 rating decision, the Veteran was awarded service connection for his left knee disability.  He was assigned a 10 percent rating, effective August 2, 2003.

In September 2008, he underwent a total knee replacement.  In a November 2008 rating decision, he was assigned a temporary total rating under 38 C.F.R. § 4.30 from September 24, 2008 through December 1, 2009.  A 30 percent disability rating was assigned from December 1, 2009 onward.

Unfortunately, the September 2008 operation was not fully successful in alleviating the Veteran's symptoms.  On January 14, 2010, the Veteran underwent a revision procedure, characterized by the surgeon as "revision total knee arthroplasty with exchange of polyethylene from 10 mm insert to 12.5 mm insert."

In the July 2010 rating decision on appeal, the Veteran was assigned another 100 percent rating under 38 C.F.R. § 4.30, effective from January 14, 2010.  The 30 percent schedular rating was resumed on April 1, 2010. 

The Veteran reports that his time of convalescence was longer than the approximate two and a half months awarded by the July 2010 decision.  He has stated that he had pain and continuing therapeutic treatment through at least May 2010.

The January 14, 2010 surgical report indicates the procedure was performed without complication.  There was no evidence of any infection.  There was no fluid in the joint and everything looked benign.  The only problem noted was that the tibial rotating platform was loose in both flexion and extension, so a 12.5 mm insert was changed out from the 10 mm insert that was in place.  The Veteran had full extension.  The patellofemoral joint was proper and there was adequate stability with full extension and full flexion.  The Veteran was sent to the recovery room in stable condition.

A January 22, 2010 office visit with the surgeon indicated the wound was clean and dry.  The Veteran had no fever or chills.  He had almost 90 degrees of flexion and no extension lag.  X-rays showed good positioning of the hardware.  Of note, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

A January 26, 2010 physical therapy (PT) note documented complaints of pain, soreness, weakness, and numbness.  The severity was decreasing.  On examination, there was moderate swelling and decreased sensation on palpation.  Flexion was to 98 degrees and extension was to 0 degrees.  Strength was reduced.  The Veteran displayed an antalgic gait, decreased heel strike, decreased toe-off, decreased knee extension during stance phase, and decreased knee flexion during swing.  He was ambulating with crutches.

A February 5, 2010 office note showed flexion to 90 degrees with no extension lag.  He was neurovascularly intact and stable.  The wound looked good.  Subsequent February 2010 PT notes showed improvement in the condition.  On February 1, 2010, the Veteran reported he had been ambulating without crutches for the past two days.  On February 3, 2010, he presented with no complaints and had not taken pain medication prior to his PT appointment.

March 2010 PT notes showed extension of the knee to -2 degrees, and flexion to 118 degrees.  The Veteran had participated in 25 sessions of PT.  He was sore and felt like he was 60 percent recovered.

April 2010 PT notes showed continued progress.  On April 19, 2010, the knee was sore but getting better.  On April 23rd, 26th, and 28th, the Veteran had no complaints.

In April 2016, a VA medical opinion was obtained.  The examiner stated that his opinion was based on a review of the claims file and his experience as a board-certified orthopedic surgeon.  He opined that given that the January 2010 procedure involved only a polyethylene exchange, he would expect a full recovery, sufficient to work without interference, 8 weeks postoperatively.  Indeed, PT notes documented more than sufficient motion to function without impairment at that stage.

The Board finds the preponderance of the evidence is against an extension of the temporary total rating.  Initially, 38 C.F.R. § 4.30(a)(2) does not apply as the record does not indicate severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  To the contrary, the record shows the Veteran's wound healed normally, he was not confined to the house, and he ceased using crutches in February 2010.  Additionally, 38 C.F.R. § 4.30(a)(3) does not apply as a cast was not involved.  Thus, 38 C.F.R. § 4.30 (a)(1) is the only applicable provision for addressing whether an extension is warranted.

The preponderance of the evidence does not indicate that the January 14, 2010 surgery necessitated convalescence beyond April 1, 2010.  Effectively, it was shown that the Veteran returned toward a normal or healthy state at that time.  He had no complaints at several PT appointments near the end of the month.  None of the Veteran's treating providers indicated that he required further convalescence following the surgery.  To the contrary, the April 2016 VA examiner specifically determined that the Veteran was at a point sufficient to work, without interference, 8 weeks following the surgery, or by March 2010.

While the Veteran experienced some knee symptoms following April 1, 2010, the disability rating assigned after the temporary total evaluation period is intended to cover the disabling nature of the disability.  To equate any and all symptomatology related to the knee to convalescence is to render the nature of the temporary total rating provisions meaningless.  The Veteran's post-surgical left knee symptoms are addressed by the 30 percent disability rating assigned since April 1, 2010.  The medical records following the surgery support an appropriate convalescence period and a temporary total rating from January 14, 2010 to April 1, 2010.  Accordingly, an extension of a temporary total convalescent rating beyond April 1, 2010, under 38 C.F.R. § 4.30 is not warranted.
The Board has considered the Veteran's representative's October 2016 arguments that the January 2010 procedure should be viewed as a total knee replacement, and 38 C.F.R. § 4.71a, Diagnostic Code 5055 should be applied.  However, the surgical report itself, as well as the April 2016 VA medical opinion, clearly indicate that the January 2010 operation involved only a revision, through replacing a polyethylene insert with a different size.  Thus, Diagnostic Code 5055 is not applicable.  

In this regard, the Board has also considered the medical literature cited by the Veteran's representative in support of the argument that the January 2010 operation constituted a total knee replacement.  This evidence, however, does not address the facts that are specific to this Veteran's particular case.  As such, the Board finds that the information reflected in the submitted literature simply is not probative of the specific medical questions at issue in this appeal, and is outweighed by the professional opinion of the operating surgeon and VA examiner.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, to the extent this claim constitutes a claim for a higher rating, the Board has considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  However, given the April 2016 VA examiner's findings, the issue of entitlement to a TDIU is not raised.  

Again to the extent this claim constitutes a claim for a higher rating, the Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his left knee disability resulted in any symptoms not contemplated by the rating schedule.  That is, the left knee symptoms at issue are all encompassed within the meaning of 38 C.F.R. § 4.30.  Therefore, no further discussion of an extraschedular rating is required.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA has satisfied its duties under the VCAA to notify and assist.  The duty to notify was satisfied by a March 2010 letter.  Additionally, at the August 2013 hearing, the undersigned clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).
 
VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  An appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.  

The Board is further satisfied that the RO substantially complied with its April 2014 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ invited the Veteran to identify or submit addition pertinent records and obtained a VA medical opinion responsive to the inquiries posed by the Board. 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

An extension of a temporary total rating following left knee surgery beyond April 1, 2010, under the provisions of 38 C.F.R. § 4.30 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


